Citation Nr: 0302840	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-01 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the request for waiver of the recovery of an 
overpayment of Chapter 35 Dependents' Educational Assistance 
benefits was timely filed.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  The veteran died in August 1989.  The 
appellant is the veteran's son.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.  
The appellant requested and was provided the opportunity to 
appear before a Member of the Board at a hearing at the 
Providence, RI RO in August 1999; however, the appellant 
reported that he was unable to attend for medical reasons.  
The appellant was scheduled for another hearing before a 
Member of the Board at a hearing at the Providence, RI RO in 
November 2002; however, the appellant failed to report.  The 
appellant has not submitted any reasons for failing to report 
or failing to contact the Board to request a postponement of 
the scheduled hearing.


FINDINGS OF FACT

1.  VA Debt Management Center (DMC) certified that that 
appellant was informed in writing of an overpayment of VA 
Chapter 35 Dependents' Educational benefits and his waiver 
rights by letter dated March 17, 1995.  

2.  A request for waiver of recovery of the overpayment of VA 
Chapter 35 Dependents' Educational Assistance benefits was 
received by the DMC on  
March 24, 1997.




CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA Chapter 35 Dependents' Educational Assistance benefits was 
not received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2002); 38 C.F.R. § 1.963 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable law and regulations, a request for 
waiver of indebtedness shall only be considered if made 
within 180 days following the date of notice of the 
indebtedness to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requestor's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

The record shows that the appellant began receiving VA 
Chapter 35 Dependents' Educational Assistance benefits in 
August 1994.  The appellant was advised to report changes in 
the number of classes or if he stopped attending.  In 
February 1995, the appellant's college advised VA that the 
appellant had unsatisfactory attendance and was academically 
dismissed as he received an I, Incomplete, for 8 credit 
hours, effective 1/23/95.  In a March 10, 1995 letter, the RO 
notified the appellant of the termination of payment of 
Chapter 35 Dependents' Educational Assistance benefits 
retroactively from January 23, 1995.  This letter also 
advised the appellant that this action resulted in an 
overpayment of at least $587.07.  

According to documentation from VA Debt Management Center 
(DMC), the appellant was informed in writing of the 
overpayment of VA Chapter 35 Dependents' Educational 
Assistance benefits and his appellate and waiver rights on 
March 17, 1995.   VA DMC reported that the appellant's 
request for waiver of this overpayment was received on March 
24, 1997.  In an April 1997 decision, the Committee 
determined that the amount of the overpayment with interest 
was 
$662.10 and that the appellant's waiver request was not 
timely.  

In a December 1997 statement, the appellant reported that he 
was unable to follow through with the appeals process in 
requesting waiver due to his cognitive disability.  The 
appellant does not contend that his waiver request was timely 
filed.

Upon review, the Board notes that the appellant was informed 
in writing of the overpayment of VA Chapter 35 Dependents' 
Educational Assistance benefits in the and his waiver rights 
on March 17, 1995.  The Board notes that DMC verified that 
the first demand letter for the debt was sent on March 17, 
1995 to the appellant's address of record and was not 
returned as undeliverable by the United States Post Office.  
According to DMC, the appellant's request for waiver of 
recovery of the overpayment was received on March 24, 1997, 
more than 180 days after the date of a notice of 
indebtedness.

The appellant reported that he has a cognitive disability and 
for this reason was unable to timely complete the waiver 
request process.  However, the appellant has not alleged that 
there was a delay in his receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(presumption of regularity of administrative process in the 
absence of clear evidence to the contrary).  The appellant 
has not claimed and the record does not show that he was 
incompetent to handle his affairs during the period in 
question.  Moreover, the Board observes that the veteran was 
able to comply with the time filing requirements for the 
Notice of Disagreement and Appeal to the denial of waiver.  
Because there is no evidence or allegation that the 
notification to the appellant of this indebtedness was not 
received by him or received beyond the time customarily 
required for mailing a response, the Board concludes that his 
application requesting waiver of recovery of the overpayment 
at issue was not timely filed.

Additionally, the Board notes that there is no evidence of 
record that could be reasonably construed as a timely filed 
waiver request between the March 1995 notification letter and 
the March 1997 waiver request.  Thus, the appellant does not 
meet the basic eligibility requirements for waiver of 
recovery of indebtedness under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. § 1.963.  Therefore, he is not eligible as a matter of 
law.   The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant's application 
for waiver of recovery of the overpayment in is denied.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002).  However, the Court has held that the VCAA is 
not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002). 




ORDER

As the appellant did not timely apply for waiver of recovery 
of overpayment of VA Chapter 35 Dependents' Educational 
Assistance benefits, his appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

